I dissent from the holding of the majority with respect to the state's assignment of error. Since I also believe that the instruction on child endangering was erroneous, I would sustain defendants' Assignment of Error 8 and remand the child endangering count for a new trial.
I concur in the majority's disposition of the balance of the case.2
2 In order that today's ruling may be accepted as the view of this court relative to the culpable mental state required in connection with endangering children, R.C. 2919.22(A), the following statement is promulgated. Should this issue again reach this court, I would feel compelled to join in the result reached by today's majority, based on stare decisis, as established by this case.